Order entered November 20, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-01304-CV

                 DHS MANAGEMENT SERVICES, INC., ET AL., Appellants

                                              V.

                                  HEATHER CASTRO, Appellee

                        On Appeal from the 191st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-11-15890

                                           ORDER
        We GRANT appellants’ November 13, 2013 unopposed motion for an extension of time

to file a brief. We ORDER the brief tendered to this Court by appellants on November 13, 2013

filed as of the date of this order.


                                                     /s/   DAVID LEWIS
                                                           JUSTICE